DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/589,416 on October 1, 2019. Claims 1-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/01/2019 and 03/17/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	In paragraph [0074]: "For example, the fingerprint sensor may also be used as a torch sensor, a scanner, etc" should read "For example, the fingerprint sensor may also be used as a touch sensor, a scanner, etc".
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
	In the last two lines of Claim 1: “wherein the plurality of first light transmitting holes comprising openings distributed in the at least one conductive layer” should read “wherein the plurality of first light transmitting holes comprise openings distributed in the at least one conductive layer”.
Claims 2-19 depend on claim 1, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, 13, 17-23, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20190156097 A1), hereinafter Liu.

Regarding Claim 1, Liu teaches:
A display device (FIG. 2) comprising:
a first substrate (10) comprising a plurality of pixel areas (See FIG. 2) (See paragraph [0023], lines 4-8: As shown in FIG. 2, the pixel units comprising 11 and 12 are included in a plurality of pixel areas);
a circuit element layer disposed on a first surface of the first substrate (See annotated FIG. 2 below: a circuit element layer disposed on a first surface (a top surface) of the first substrate 10), the circuit element (See paragraphs [0028], [0029] and annotated FIG. 2 below: the circuit element layer comprises at least one conductive layer, including 111, 112, 113 and 13);
a light emitting element layer disposed on the circuit element layer (See annotated FIG. 2 below: a light emitting element layer disposed on the circuit element layer) (See paragraph [0023], lines 4-8);
a plurality of pixels (See FIG. 2) (See paragraph [0023], lines 4-8: As shown in FIG. 2, the pixel units comprising 11 and 12 correspond to a plurality of pixels) each comprising:
	a circuit element (FIG. 2: 11); and
	a light emitting element (FIG. 2: 12) disposed on the circuit element layer and the light emitting element layer in a corresponding one of the pixel areas (See annotated FIG. 2 below: 12 is disposed on the circuit element layer and the light emitting element layer in a corresponding one of the pixel areas);
a first light transmitting hole array layer comprising a plurality of first light transmitting holes distributed in the circuit element layer (See annotated FIG. 2 below: 111, 112, 113 and 13 form a first light transmitting hole array layer comprising a plurality of first light transmitting holes distributed in the circuit element layer); and
a photo sensor array layer (2) disposed on a second surface of the first substrate overlapping with the first light transmitting hole array layer (See FIG. 2: 2 is disposed on a second surface (a bottom surface) of the first substrate overlapping with the first light transmitting hole array layer), the photo sensor array layer comprising a plurality of photo sensors (See FIG. 2) (See paragraph [0023], lines 8-10), 
wherein the plurality of first light transmitting holes comprising openings distributed in the at least one conductive layer (See FIG. 2: the plurality of first light transmitting holes comprise openings distributed in the at least one conductive layer including 111, 112, 113 and 13).

    PNG
    media_image1.png
    497
    787
    media_image1.png
    Greyscale


Regarding Claim 2, Liu teaches:
The display device according to claim 1, wherein the plurality of first light transmitting holes are disposed in at least one of the plurality of pixels (See FIG. 2: the plurality of first light transmitting holes formed by 112, 113 and 13 are disposed in at least one of the plurality of pixels).

Regarding Claim 3, Liu teaches:
The display device according to claim 2, wherein the pixels comprises:
first pixels each comprising at least one first light transmitting hole (See FIG. 2: the pixels illustrated in this figure correspond to first pixels each comprising at least one first light transmitting hole 14); and
second pixels disposed in vicinities of the first pixels (See paragraph [0025], lines 8-14: Therefore, second pixels correspond to pixels that do not include 13, which form the at least one first light transmitting hole 14), each of the second pixels comprising a region having a structure different from a corresponding region of each of the first pixels in which the first light transmitting hole is formed (See paragraph [0025]: Therefore, since the second pixels do not include the at least one first light transmitting hole 14, they do not include 13 and therefore, each comprise a region having a structure different from a corresponding region of each of the first pixels in which the first light transmitting hole is formed).

Regarding Claim 4, Liu teaches:
The display device according to claim 1, wherein each of the plurality of first light transmitting holes comprises:
a first opening (14) formed in a first conductive layer disposed on the first substrate (See FIG. 2: 14 formed in a first conductive layer 13 disposed on the first substrate 10);
a second opening formed in a second conductive layer disposed on the first conductive layer, the second opening overlapping with the first opening (See FIG. 2: a second opening formed in a second conductive layer including 112, 113 disposed on the first conductive layer 13, the second opening overlapping with the first opening 14); and
at least one insulating layer interposed between the first conductive layer and the second conductive layer (See FIG. 2: there is at least one layer interposed between 13 and 112, 113. Furthermore, these layers are necessarily insulating because insulation is required between each of the conductive elements in order for the circuit element 11 to function properly as disclosed).

Regarding Claim 5, Liu teaches:
The display device according to claim 4, wherein at least one of the first conductive layer and the second conductive layer comprises a light blocking metal pattern (See paragraph [0027]: 13 comprises a light blocking metal pattern).

Regarding Claim 8, Liu teaches:
The display device according to claim 4, wherein the second opening has a width greater than a width of the first opening along one direction (See FIG. 2: the second opening formed by 112,133 has a width greater than a width of 14 along a horizontal direction).

Regarding Claim 12, Liu teaches:

a first electrode and a second electrode disposed in each of the pixel areas of the light emitting element layer, the first electrode and the second electrode overlapping with each other (See annotated FIG. 2 below: 12 comprises a first electrode and a second electrode disposed in each of the pixel areas of the light emitting element layer, the first electrode and the second electrode overlapping with each other. Although these electrodes are not explicitly discussed, the Examiner is interpreting these electrodes as necessarily being present based on the drawings, as well has the inherent structure of organic light emitting diodes, which is the structure of 12); and 
an emission layer disposed between the first electrode and the second electrode (See annotated FIG. 2 below: 12 comprises an emission layer disposed between the first electrode and the second electrode. Although the emission layer is not explicitly discussed, the Examiner is interpreting this layer as necessarily being present based on the drawings, as well has the inherent structure of organic light emitting diodes, which is the structure of 12).

    PNG
    media_image2.png
    497
    787
    media_image2.png
    Greyscale


Regarding Claim 13, Liu teaches:
(See annotated FIG. 2 below: at least one of the first light transmitting holes 14 is formed in one of the pixels and disposed in a non-emission area of the one pixel, the at least one first light transmitting hole not overlapping with the first electrode of the light emitting element of the any one pixel).

    PNG
    media_image2.png
    497
    787
    media_image2.png
    Greyscale

Regarding Claim 17, Liu teaches:
The display device according to claim 1, comprising a sensing area comprising at least a portion of a display area in which the pixels are disposed, wherein the first light transmitting hole array layer and the photo sensor array layer are disposed in the sensing area (See FIG. 2, illustrating a sensing area comprising at least a portion of a display area in which the pixels are disposed, wherein the first light transmitting hole array layer formed by 111, 112, 113 and 13 and the photo sensor array layer 2 are disposed in the sensing area).

Regarding Claim 18, Liu teaches:
(See paragraph [0025]; See FIG. 2: there are two pixels corresponding to the one light transmitting hole).

Regarding Claim 19, Liu teaches:
The display device according to claim 17, wherein the photo sensors are distributed in the sensing area with a higher resolution than the first light transmitting holes (See FIG. 3, showing the photo sensors 21 are distributed in the sensing area with a higher resolution than the first light transmitting holes 14).

Regarding Claim 20, Liu teaches:
A fingerprint sensor (FIG. 2) comprising:
a first substrate (See FIG. 2: 10);
a circuit element layer disposed on a first surface of the first substrate (See annotated FIG. 2 below: a circuit element layer disposed on a first surface (a top surface) of the first substrate 10), and comprising at least one conductive layer (See paragraphs [0028], [0029] and annotated FIG. 2 below: the circuit element layer comprises at least one conductive layer, including 111, 112, 113 and 13);
a light emitting element layer disposed on the circuit element layer (See annotated FIG. 2 below: a light emitting element layer disposed on the circuit element layer) (See paragraph [0023], lines 4-8) and comprising a plurality of light emitting elements (FIG. 2: 12);
a first light transmitting hole array layer comprising a plurality of first light transmitting holes distributed in the circuit element layer (See annotated FIG. 2 below: 111, 112, 113 and 13 form a first light transmitting hole array layer comprising a plurality of first light transmitting holes distributed in the circuit element layer); and
a photo sensor array layer (2) disposed on a second surface of the first substrate overlapping with the first light transmitting hole array layer (See FIG. 2: 2 is disposed on a second surface (a bottom surface) of the first substrate overlapping with the first light transmitting hole array layer), the photo sensor array layer comprising a plurality of photo sensors (See FIG. 2) (See paragraph [0023], lines 8-10), 
(See FIG. 2: the plurality of first light transmitting holes comprise openings distributed in the at least one conductive layer including 111, 112, 113 and 13).

    PNG
    media_image1.png
    497
    787
    media_image1.png
    Greyscale


Regarding Claim 21, Liu teaches:
The fingerprint sensor according to claim 20, wherein the circuit element layer comprises:
a first conductive layer disposed on the first substrate (See FIG. 2: a first conductive layer 13 disposed on the first substrate 10);
a second conductive layer disposed on the first conductive layer (See FIG. 2: a second conductive layer including 112, 113 disposed on the first conductive layer 13); and
at least one insulating layer interposed between the first conductive layer and the second conductive layer (See FIG. 2: there is at least one layer interposed between 13 and 112, 113. Furthermore, these layers are necessarily insulating because insulation is required between each of the conductive elements in order for the circuit element 11 to function properly as disclosed).

Claim 22, Liu teaches:
The fingerprint sensor according to claim 21, wherein each of the first light transmitting holes comprises:
a first opening (14) formed in the first conductive layer (See FIG. 2: 14 formed in the first conductive layer 13); and
a second opening formed in the second conductive layer overlapping with the first opening (See FIG. 2: a second opening formed in the second conductive layer including 112, 113, the second opening overlapping with the first opening 14).

Regarding Claim 23, Liu teaches:
The fingerprint sensor according to claim 22, wherein at least one of the first conductive layer and the second conductive layer comprise a light blocking metal pattern (See paragraph [0027]: 13 comprises a light blocking metal pattern).

Regarding Claim 25, Liu teaches:
The fingerprint sensor according to claim 20, wherein the circuit element layer comprises at least one transistor (11) comprising an active pattern, a gate electrode (111), a source electrode (112), and a drain electrode (113) (See FIG. 2: although an active pattern is not explicitly disclosed, the Examiner is interpreting an active layer as being a necessarily present component in a thin film transistor, and therefore this is an inherent feature), and
wherein each of the first light transmitting holes comprises at least one opening (14) formed in at least one of a semiconductor layer in which the active pattern is disposed, a first conductive layer in which the gate electrode is disposed (See FIG. 2: 14 is formed in a first conductive layer in which 111 is disposed), and a second conductive layer disposed on the first conductive layer with at least one insulating layer interposed therebetween (See FIG. 2: there is a second conductive layer including 112 and 113 disposed on the first conductive layer with at least one insulating layer interposed therebetween).

Regarding Claim 26, Liu teaches:
The fingerprint sensor according to claim 20, wherein each of the light emitting elements comprises:
(See annotated FIG. 2 below: 12 comprises a first electrode and a second electrode disposed in each of the pixel areas of the light emitting element layer, the first electrode and the second electrode overlapping with each other. Although these electrodes are not explicitly discussed, the Examiner is interpreting these electrodes as necessarily being present based on the drawings, as well has the inherent structure of organic light emitting diodes, which is the structure of 12); and 
an emission layer disposed between the first electrode and the second electrode (See annotated FIG. 2 below: 12 comprises an emission layer disposed between the first electrode and the second electrode. Although the emission layer is not explicitly discussed, the Examiner is interpreting this layer as necessarily being present based on the drawings, as well has the inherent structure of organic light emitting diodes, which is the structure of 12).

    PNG
    media_image2.png
    497
    787
    media_image2.png
    Greyscale



Regarding Claim 27, Liu teaches:
(See annotated FIG. 2 below: at least one of the first light transmitting holes 14 are distributed in non-emission areas of the light emitting element layer, the first light transmitting holes 14 not overlapping with the first electrodes of the light emitting elements).

    PNG
    media_image2.png
    497
    787
    media_image2.png
    Greyscale


Regarding Claim 30, Liu teaches:
The fingerprint sensor according to claim 20, wherein the photo sensors are disposed on the second surface of the first substrate with a higher resolution than the first light transmitting holes (See FIG. 3, showing the photo sensors 21 are disposed on the second surface of the first substrate with a higher resolution than the first light transmitting holes 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xin et al. (US 20180365471 A1), hereinafter Xin.

Regarding Claim 6, Liu does not explicitly teach:
The display device according to claim 4, wherein each of the pixels comprises at least one capacitor, and
wherein the capacitor of at least one of the pixels comprises:
a first capacitor electrode disposed in the first conductive layer enclosing the first opening of one of the plurality of first light transmitting holes; and
a second capacitor electrode disposed in the second conductive layer overlapping with the first capacitor electrode and enclosing the second opening of the one first light transmitting hole.
However, Liu teaches further:
The plurality of light transmitting holes may be provided between any two film layers (See paragraph [0029]).
Furthermore, in the same field of endeavor, displays with fingerprint sensors (Xin, Abstract), Xin teaches:
each of a plurality of pixels comprises at least one capacitor (FIG. 7: 220) (See paragraph [0032]), and
wherein the capacitor of at least one of the pixels comprises:
a first capacitor electrode disposed in a first conductive layer enclosing a first opening of one of a plurality of first light transmitting holes (See FIG. 7: a first capacitor electrode (a bottom electrode) disposed in a first conductive layer enclosing a first opening (an opening between adjacent electrodes of 220) of one of a plurality of first light transmitting holes); and
a second capacitor electrode disposed in a second conductive layer overlapping with the first capacitor electrode and enclosing a second opening of the one first light transmitting hole (See FIG. 7: a second capacitor electrode (a top electrode) disposed in a second conductive layer overlapping with the first capacitor electrode and enclosing a second opening (an opening between adjacent electrodes of 220) of the one first light transmitting hole).
(as taught by Liu) by including the capacitor (as taught by Xin), in order to create the first light transmitting hole. Doing so would have added to storage function of the capacitor to the plurality of pixels (See Xin, paragraph [0032]) while still using film layers within the pixels to provide the plurality of light transmitting holes (See Liu, paragraph [0029].

Regarding Claim 24, Liu does not explicitly teach:
The fingerprint sensor according to claim 22, wherein the circuit element layer comprises at least one capacitor, the capacitor comprising:
a first capacitor electrode disposed in the first conductive layer enclosing the first opening of any one of the first light transmitting holes; and
a second capacitor electrode disposed in the second conductive layer overlapping with the first capacitor electrode and enclosing the second opening of the any one first light transmitting hole.
However, Liu teaches further:
The plurality of light transmitting holes may be provided between any two film layers (See paragraph [0029]).
Furthermore, in the same field of endeavor, displays with fingerprint sensors (Xin, Abstract), Xin teaches:
A circuit element layer comprises at least one capacitor (FIG. 7: 220) (See paragraph [0032]), 
the capacitor comprising:
a first capacitor electrode disposed in a first conductive layer enclosing a first opening of any one of a plurality of first light transmitting holes (See FIG. 7: a first capacitor electrode (a bottom electrode) disposed in a first conductive layer enclosing a first opening (an opening between adjacent electrodes of 220) of one of a plurality of first light transmitting holes); and
a second capacitor electrode disposed in a second conductive layer overlapping with the first capacitor electrode and enclosing a second opening of the any one first light transmitting hole (See FIG. 7: a second capacitor electrode (a top electrode) disposed in a second conductive layer overlapping with the first capacitor electrode and enclosing a second opening (an opening between adjacent electrodes of 220) of the one first light transmitting hole).
(as taught by Liu) by including the capacitor (as taught by Xin), in order to create the first light transmitting hole. Doing so would have added to storage function of the capacitor to the plurality of pixels (See Xin, paragraph [0032]) while still using film layers within the pixels to provide the plurality of light transmitting holes (See Liu, paragraph [0029].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wu et al. (US 20180373945 A1), hereinafter Wu.

Regarding Claim 7, Liu does not explicitly teach:
The display device according to claim 4, wherein the first opening and the second opening have an identical width along one direction.
However, in the same field of endeavor, fingerprint sensing (Wu, Abstract), Wu teaches:
A first opening (128a in 128-1) and a second opening (128a in 128-2) have an identical width (W) along one direction (See FIG. 5: openings in 128-1 and 128-2 have an identical width W along a horizontal direction).
Liu contained a device which differed from the claimed device by the substitution of the first opening and the second opening having a different width along one direction, instead of an identical width. Wu teaches the substituted element of a first opening and a second opening have an identical width along one direction. Their functions were known in the art to direct light onto light sensors (See Liu, paragraph [0024]; See Wu, paragraph [0106]). The widths of the first and second openings taught by Liu could have been substituted with the widths of the first and second openings taught by Wu and the results would have been predictable and resulted in making the openings with equal diameter.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of An et al. (US 20180190752 A1; Cited in Applicant’s IDS dated 03/17/2020), hereinafter An.


Regarding Claim 9, Liu teaches:
The display device according to claim 1, wherein each of the pixels comprises at least one transistor (FIG. 2: 11; See paragraph [0023], lines 4-8), and
wherein the at least one transistor comprises:
a gate electrode (111) disposed in a first conductive layer (See FIG. 2: 111 disposed in a first conductive layer); and
a source electrode (112) and a drain electrode (113) (See FIG. 2) (See paragraph [0028]).
Liu does not explicitly teach (see elements emphasized in italics):
an active pattern disposed in a semiconductor layer on the first substrate;
a gate electrode disposed in a first conductive layer disposed on the semiconductor layer with at least one insulating layer interposed between the first conductive layer and the semiconductor layer, the gate electrode overlapping with the active pattern; and
a source electrode and a drain electrode coupled to respective opposite ends of the active pattern.
However, in the same field of endeavor, display devices (An, Abstract), An teaches:
at least one transistor (FIG. 3: T7) comprises:
an active pattern (ACT7) disposed in a semiconductor layer on a first substrate (See FIG. 5: ACT7 disposed in a semiconductor layer on a first substrate SUB);
a gate electrode (GE7) disposed in a first conductive layer disposed on the semiconductor layer with at least one insulating layer (GI) interposed between the first conductive layer and the semiconductor layer (See FIG. 5: GE7 disposed in a first conductive layer disposed on the semiconductor layer with at least one insulating layer interposed GI between the first conductive layer and the semiconductor layer), the gate electrode overlapping with the active pattern (See FIG. 5: GE7 overlaps with ACT7); and
a source electrode (SE7) and a drain electrode (DE7) coupled to respective opposite ends of the active pattern (See FIG. 5: SE7 and DE7 coupled to respective opposite ends of ACT7).
Liu contained a device which differed from the claimed device by the substitution of each of the pixels comprises at least one transistor, but without the specific claimed structures. An teaches the substituted element of Their functions were known in the art to provide a switching function in a display device. The structure of the at least one transistor taught by Liu could have been substituted with the structure of the at least one transistor taught by An and the results would have been predictable and resulted in the transistor being formed with the specific layers taught by An.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 10, Liu in view of An teaches all of the elements of the claimed invention, as stated above. Furthermore, An teaches:
The display device according to claim 9, further comprising at least one of:
a second conductive layer disposed on the first conductive layer with at least one insulating layer (IL1) interposed therebetween (See FIGS. 5 and 6: a second conductive layer including UE is disposed on the first conductive layer including GE7 with at least one insulating layer IL1 interposed therebetween), and the second conductive layer comprising at least one capacitor electrode (See FIG. 6: the second conductive layer comprising at least one capacitor electrode UE included in Cst); and
a third conductive layer disposed on the second conductive layer with at least one insulating layer (IL2) interposed therebetween, the third conductive layer comprising at least one line (See FIGS. 5 and 6: a third conductive layer including Dj disposed on the second conductive layer including UE with at least one insulating layer IL2 interposed therebetween, the third conductive layer comprising at least one line Dj).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Liu in view of An) by including the additional structures (as taught by An). Doing so would allow for additional structures, such as a storage capacitor (See An, paragraph [0084]) and data lines (See An, paragraph [0083]) to be1 integrated into the display device.

Regarding Claim 11, Liu in view of An teaches all of the elements of the claimed invention, as stated above. Furthermore, Liu in view of An teaches:
The display device according to claim 10, wherein each of the first light transmitting holes comprises multilayer openings formed in at least two layers of the semiconductor layer, the first conductive layer (See Liu, FIG. 2: multilayer openings are formed in the first conductive layer including 111), the second conductive layer, and the third conductive layer (See Liu, FIG. 2: multilayer openings are formed in the conductive layer including 112, 113; See An, FIGS. 5 and 6: the third conductive layer includes DE7 and SE7; Therefore, as combined with Liu, the third conductive layer includes the multilayer openings), the multilayer openings overlapping with each other (See Liu, FIG. 2: multilayer openings in 111 and 112,113 overlap with each other).

Claims 14, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang et al. (US 20200127066 A1), hereinafter Zhang.

Regarding Claim 14, Liu does not explicitly teach:
The display device according to claim 1, further comprising a second light transmitting hole array layer disposed between the first substrate and the circuit element layer, overlapping with the first light transmitting hole array layer, the second light transmitting hole array layer comprising a plurality of second light transmitting holes overlapping with the first light transmitting holes.
However, in the same field of endeavor, display devices (Zhang, paragraph [0002]), Zhang teaches:
a second light transmitting hole array layer (3) disposed between a first substrate (5) and a circuit element layer (2), overlapping with a first light transmitting hole array layer (See FIG. 8: 3 is disposed between 5 and a circuit element layer 2, overlapping with a first light transmitting hole array layer, which includes the holes 23), the second light transmitting hole array layer comprising a plurality of second light transmitting holes (31) overlapping with first light transmitting holes (23) (See FIG. 8: 31 overlapping with 23).
Liu contained a device which differed from the claimed device by the substitution of a display device with a first light transmitting hole array layer, but lacking a second light transmitting hole array layer disposed between the first substrate and the circuit element layer (All of the light guiding structures in Liu are located in the circuit element layer). Zhang teaches the substituted element of a second light transmitting hole array layer disposed between the first substrate and the circuit element layer. Their functions were known in the art to direct light onto light sensors for fingerprint sensing (See Liu, paragraph [0024]; See Zhang, paragraph [0049]). The structure with a first light transmitting hole array layer taught by Liu could have been substituted with the structure with an additional second light transmitting hole array layer taught by Zhang and the results would have been predictable and resulted in placing a second light transmitting hole array layer outside of the circuit element layer in order to guide light to the light sensors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Liu in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Liu in view of Zhang teaches:
The display device according to claim 14, wherein the first light transmitting holes and the second light transmitting holes have different widths (See Zhang, FIG. 8: 23 and 31 have different widths).
In addition, the same motivation is used as the rejection for claim 14.

Regarding Claim 28, Liu does not explicitly teach:
The fingerprint sensor according to claim 20, further comprising a second light transmitting hole array layer disposed between the first substrate and the circuit element layer, overlapping with the first light transmitting hole array layer, the second light transmitting hole array layer comprising a plurality of second light transmitting holes overlapping with the first light transmitting holes.
However, in the same field of endeavor, display devices (Zhang, paragraph [0002]), Zhang teaches:
a second light transmitting hole array layer (3) disposed between a first substrate (5) and a circuit element layer (2), overlapping with a first light transmitting hole array layer (See FIG. 8: 3 is disposed between 5 and a circuit element layer 2, overlapping with a first light transmitting hole array layer, which includes the holes 23), the second light transmitting hole array layer comprising a plurality of second light transmitting holes (31) overlapping with first light transmitting holes (23) (See FIG. 8: 31 overlapping with 23).
Liu contained a device which differed from the claimed device by the substitution of a display device with a first light transmitting hole array layer, but lacking a second light transmitting hole array layer disposed between the first substrate and the circuit element layer (All of the light guiding structures in Liu are located in the circuit element layer). Zhang teaches the substituted element of a second light transmitting hole array layer disposed between the first substrate and the circuit element layer. Their functions were known in the art to direct light onto light sensors for fingerprint sensing (See Liu, paragraph [0024]; See Zhang, paragraph [0049]). The results would have been predictable and resulted in placing a second light transmitting hole array layer outside of the circuit element layer in order to guide light to the light sensors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xu et al. (US 20190050621 A1), hereinafter Xu.

Regarding Claim 16, Liu does not explicitly teach:
The display device according to claim 1, further comprising:
a second substrate disposed between the first substrate and the photo sensor array layer; and 
a third light transmitting hole array layer disposed between the first substrate and the second substrate and configured to overlap with the first light transmitting hole array layer, the third light transmitting hole array layer comprising a plurality of third light transmitting holes overlapping with the first light transmitting holes.
However, in the same field of endeavor, display devices (Xu, paragraph [0002]), Xu teaches:
a second substrate (821) disposed between a first substrate and a photo sensor array layer (13) (See paragraph [0069]: 11 includes a substrate; See FIG. 8: 821 is between a first substrate in 11 and 31); and 
a third light transmitting hole array layer (822) disposed between the first substrate and the second substrate  and configured to overlap with a first light transmitting hole array layer (211) (See FIG. 8: 822 disposed between the first substrate in 11 and 821 and configured to overlap with a first light transmitting hole array layer 211), the third light transmitting hole array layer comprising a plurality of third light transmitting holes (802) overlapping with first light transmitting holes (801) (See FIG. 8: the third light transmitting hole array layer 822 comprising a plurality of third light transmitting holes 802 overlapping with first light transmitting holes 801).
Liu contained a device which differed from the claimed device by the substitution of a display device with a first light transmitting hole array layer, but lacking a second substrate disposed between the first substrate and (All of the light guiding structures in Liu are located in the circuit element layer). Xu teaches the substituted element of a second substrate disposed between the first substrate and the photo sensor array layer; and a third light transmitting hole array layer disposed between the first substrate and the second substrate. Their functions were known in the art to direct light onto light sensors for fingerprint sensing (See Liu, paragraph [0024]; See Xu, paragraph [0096]). The structure with a first light transmitting hole array layer taught by Liu could have been substituted with the structure with an additional third light transmitting hole array layer taught by Xu and the results would have been predictable and resulted in placing a third light transmitting hole array layer outside of the circuit element layer in order to guide light to the light sensors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 29, Liu does not explicitly teach:
The fingerprint sensor according to claim 20, further comprising a second substrate disposed between the first substrate and the photo sensor array layer; and 
a third light transmitting hole array layer disposed between the first substrate and the second substrate and configured to overlap with the first light transmitting hole array layer, the third light transmitting hole array layer comprising a plurality of third light transmitting holes overlapping with the first light transmitting holes.
However, in the same field of endeavor, display devices (Xu, paragraph [0002]), Xu teaches:
a second substrate (821) disposed between a first substrate and a photo sensor array layer (13) (See paragraph [0069]: 11 includes a substrate; See FIG. 8: 821 is between a first substrate in 11 and 31); and 
a third light transmitting hole array layer (822) disposed between the first substrate and the second substrate  and configured to overlap with a first light transmitting hole array layer (211) (See FIG. 8: 822 disposed between the first substrate in 11 and 821 and configured to overlap with a first light transmitting hole array layer 211), the third light transmitting hole array layer comprising a plurality of third light transmitting holes (802) overlapping with first light transmitting holes (801) (See FIG. 8: the third light transmitting hole array layer 822 comprising a plurality of third light transmitting holes 802 overlapping with first light transmitting holes 801).
a device which differed from the claimed device by the substitution of a display device with a first light transmitting hole array layer, but lacking a second substrate disposed between the first substrate and the photo sensor array layer; and a third light transmitting hole array layer disposed between the first substrate and the second substrate (All of the light guiding structures in Liu are located in the circuit element layer). Xu teaches the substituted element of a second substrate disposed between the first substrate and the photo sensor array layer; and a third light transmitting hole array layer disposed between the first substrate and the second substrate. Their functions were known in the art to direct light onto light sensors for fingerprint sensing (See Liu, paragraph [0024]; See Xu, paragraph [0096]). The structure with a first light transmitting hole array layer taught by Liu could have been substituted with the structure with an additional third light transmitting hole array layer taught by Xu and the results would have been predictable and resulted in placing a third light transmitting hole array layer outside of the circuit element layer in order to guide light to the light sensors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	WANG; Guangdong (US-20210142027-A1): pertinent to applicant's disclosure for its teaching of a display device/fingerprint sensor including light transmitting holes (Se FIG. 1).
	Gu; Pinchao (US-20190354789-A1): pertinent to applicant's disclosure for its teaching of a display device/fingerprint sensor including light transmitting holes (Se FIG. 2D).
	ZHU; Wenxiu (US-20190220649-A1): pertinent to applicant's disclosure for its teaching of a display device/fingerprint sensor including light transmitting holes (Se FIG. 2).
	ZENG; Yang (US-20180129852-A1): pertinent to applicant's disclosure for its teaching of a display device/fingerprint sensor including light transmitting holes (Se FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692